Title: To Thomas Jefferson from George Grieve, 29 August 1807
From: Grieve, George
To: Jefferson, Thomas


                        
                            May it please your Excellency,
                            Antwerp 29th. August 1807.
                        
                        Having learnt that my friend Mr. Appleton being married at Cambridge, returns no more to Europe, I think it a
                            duty to offer you my Services as a Consul of the United States, my early adopted, and much beloved Country; and in this,
                            be assured, Sir, that I am actuated by no motives either of interest or ambition; to both, my heart and understanding have
                            been completely Strangers through a well Spent, active, and not unuseful life. It is possible, and may I add probable,
                            that after all the strange vicissitudes, the gigantic events of the last eighteen years, your Excellency may Still call to
                            mind the Translator of a well intentioned, though not very profound work “Chastellux’s Travels”, to whom you kindly lent
                            your instructive “Notes on Virginia” previous to their publication, and who had the pleasure of frequently conversing with
                            you at Paris, and the satisfaction of Sympathizing with your fond hopes for a happy and glorious result of the then
                            commencing Revolution.
                        It is that person who now addresses you. Unaccquainted with the language of flattery or intrigue, A Man who in his earliest youth was honoured with
                            the distinguished notice of Franklin, and who preserved his friendship to the last, feels himself at his ease in
                            addressing Mr. Jefferson, the actual President of the United States, a congenial Spirit. I Shall therefore succinctly
                            state to your Excellency, without either presumption or false modesty, my Situation, my qualifications, and motives for
                            making this application to you. After having abandoned from principle, on the very outset, the various paths of interested ambition, and sacrificed my dearest connections to Support
                            the cause of freedom and America, I launched forth with the Same philanthropic hopes of Success into the French
                            Revolution; you know, Sir, how it has terminated; my dangers have been imminent, my escapes miraculous.—Still it has
                            produced salutary effects.—The Struggle being at an end, I purchased a charming retirement in the neighbourhood of Calais,
                            where, possessed of a moderate but independent fortune, I enjoy, Surrounded by my books, and rural occupations, the
                            Society of a few pure, enlightened men; my qualifications are, an excellent education, long experience, a pretty thorough
                            knowledge of mankind, and a perfect accquaintance with the language, manners, laws, customs, present situation, and
                            personages of this Country. I possess good health, maturity of age, and a Strong mind; political and commercial
                            information, and what your Excellency will deem not the least essential quality, a tender, inviolable attachment to
                            America, the only remaining free Country on the Globe, added to a perfect conformity with your views and endeavours for
                            her present and future prosperity and happiness.—
                  My motives for thus applying to your Excellency may be expressed in a very few words.—1st. and I speak from
                            knowledge and with freedom—the conduct of too many of our inferior Agents in France is frequently injurious to the cause
                            of America, inasmuch (and the painful observation is generally made) as they at times appear more devoted to the cause of
                            England, than of the Country they are nominated to represent, a fact of the highest importance, more especially at this
                            critical and extraordinary moment. 2dly. I venture to think myself particularly capable of
                            rendering material service to America, her Cause and Citizens in this quarter of the world, at this moment.
                        3dly. In solliciting this employ, I am actuated by no motives whatever of interest, I am in no want; but at
                            the age of near sixty, it is my ambition, my honest ambition to pass the few remaining hours of life in the service of the
                            Republic of the Free States of America; for any, even the most Subaltern situation for her benefit, would be more
                            gratifying to my mind, more Soothing to my feelings, after all my Sufferings in the cause of liberty, than to be the first
                            Minister of the first Potentate of Europe.
                        I have the honor to be with the most Sincere respect and attachment your Excellency’s most obedient Servt.
                        
                            Geo. Greive
                     
                            Sworn Citizen of the United
                            States since 1777.
                        
                        
                            P.S. for further information respecting my principles and zeal for the cause of America, I beg leave to
                                refer your Excellency to Mr. C. Pinkney or any of the old Standards among the Carolina Delegates, friends of my
                                amiable and lamented friend Arthur Middleton.
                            Mr. Appleton, I trust will not refuse me his testimony in these later times—in the Notes on Chastellux, you will be at no loss, Sir, to recollect, and recognize my character and opinions.
                            
                                My address is to me, at Messrs. Debacques, Brothers Merchants at Dunkirk
                     
                        
                    